Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al in view of the article by Lopez-Cano Ines et al (“Effect of biochar on the N mineralization dynamics of an agricultural soil amended with sheep manure”) or Hatcher et al, further in view of Wilson et al, even further in view of Gaunt (with reliance on corresponding provisional application No. 62/322,586), for the reasons given in the last Office Action. In addition, it would be further obvious from provisional application No. 62/322,586 to include cut-offs associated with sugar beet and cabbage in the composition of Shearer et al, since provisional application No. 62/322586 discloses in Paragraph [0029] that the carbon source can include but is not limited to such sources including wheat straw and barley straw, which would suggest straw (cut-offs) from other crops as well, including sugar beet and cabbage. Applicant’s argument, that the combination of cited documents does not teach or suggest a composition of matter that includes sheep manure, is not convincing, since applicant has not explained why it would not be obvious from either Cano Ines et al or Hatcher et al to employ sheep manure as the manure in the composition of Shearer et al. Applicant’s argument,  that the combination of .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736